Title: From Thomas Jefferson to J. A. Gautier, 24 November 1785
From: Jefferson, Thomas
To: Gautier, Jean Antoine



Sir
Paris Nov. 24. 1785.

I received your letter last night and meant to have answered it this morning, but it escaped me. I really am at a loss what to say. I do not consider myself as having any authority to direct the application of the public money except where it relates immediately to my own transactions. My private opinion is that the present bill should be governed by what has been the usual proceeding between Mr. Carmichael and Mr. Grand. If he has usually written letters of advice, I should be afraid of imposition when bills come (more than once too) without letters of advice. Protesting it too for want of advice leaves you at liberty to pay it when due if you receive advice in the mean time. But if Mr. Carmichael has usually drawn his bills without giving advice of them and they have been paid, I see no reason for beginning now to reject them. In either case it would be well to write to Mr. Carmichael. I am with much esteem Sir Your most obedt. humble servt.,

TH: Jefferson

